Title: Thomas Jefferson to James Eastburn & Company, 3 May 1819
From: Jefferson, Thomas
To: James Eastburn & Company


          
            
              Messrs Eastburn & co.
              Monticello May 3. 19.
            
            On my return from a journey I found here your letter of Apr. 10. I shall be glad to recieve from you the following books.
            
              
                1582.
                Epictetus.
                3.
                D.
              
              
                1589.
                In Euripiden Scholia.
                2.
                
              
              
                2102.
                Washington’s letters.
                2.
                50
              
              
                5005.
                Lexicon Gr. Lat. Lexicon
                4.
                
              
              
                5007.
                Bailey’s dict.
                2.
                50
              
              
                5029.
                Fulton. on canals
                3.
                75
              
              
                5038.
                Miller’s gard’s dict.
                6.
                50
              
              
                
                
                24.
                25
              
            
            and I now inclose 25.D. in U bills of the US. bank. be so good as to pack & forward them by water to Richmond as advised in my letter of Apr. 2. dropping me a line of information when, & by what vessel you send them. I salute you with esteem & respect.
            
              Th: Jefferson
            
          
          
            P.S. May 6. in our inland & uncommercial district it is most difficult to procure notes of any particular description. this letter has been kept open some days to procure a 5.D. bill of the US. bank to add to the 20.D. do now inclosed but none as yet found. it shall follow this separately as soon as procurable. if the notes of the Virga banks would pass with you it would be of ready re much facilitate remittances.
          
        